  Case 1:20-cv-21601-KMW Document 19-8 Entered on FLSD Docket 04/29/2020 Page 1 of 3


FeeleyJ MattheW(USAFLS)
Ｆ
ｒ
ｏ
ｍ



                            Archy < mark@genesis2church.is>
Ｓ Ｔ
ｔ
ｅ ︒
ｎ ⁚
⁚




                            Friday, April24, 2020 7:27 PM
                            Goldstein, Ross; jordan@ genesis2church.is; joseph@genesis2church.is;
                           jonathan@genesis2church.is; contact@genesis2church.is
Cc:                         Frank, David; Feeley, Matthew (USAFLS)
Subject:                    Order from Bishop Mark S. Grenon
                                                                                               GOVERNMENT
                                                                                                  EXHIBIT
                                                                                             CASE
                                                                                             NQ

                                                                                             譜
                                                                                                    B「
                                                                                                         8

                                                                                               April 24th,   2O2O




Judge Kathleen M. Williams,

You signed this order so I am writing to you personally in hopes that you will listen
                                                                                    to logic and
truth while considering your oath to defend the U.S. Constitution. You need to cancel the two
orders you have signed against the Genesis ll Church and God ! Do not dig yourself a deeper
hole you might never get out of it and then ETERNITY! When the FDA and FTC's lies are
exposed, you are going to look like an accomplice in their lying crimes. You want that? Or are
all the agencies working together so then they all will be exposed ! We have told you we HAVE
NOT BEEN SENDING OUR SCARMENTS SINCE April 18th'under duress'for a time of prayer to
ask the Lord what to do. We voluntarily for peace sake have done this because you have NO
AUTHORITY OVER OUR CHURCH SACRAMENTS!

NOW, YOU STILL CONTINUE YOUR HARRASMENT WITH ANOTHER ORDER? You know the
world is watching you, don't you? Do the right thing and CANCEL BOTH ORDERS NOW! You are
signing these orders, The others will be exposed also but you signed the UNCONSTITUTIONAL
ORDERS and committed gross negligence against the 1't Amendment.


As  the Bishop of a FREE UNINCORPORATED Sovereign Church which is recognized by the 1st
Amendment and God, I do not follow the procedures of your court in regard to our Church and
its practices. I sent you and those involved in this treasonous gross negligence of the 1st
Amendment an Order to STOP Harassment immediately. Your procedures are not that of our
    Case 1:20-cv-21601-KMW Document 19-8 Entered on FLSD Docket 04/29/2020 Page 2 of 3

SOVEREIGN FREE CHURCH and     will NOT be followed. We have our own lawful Biblical
procedures that supersede that of the US Govt.

Romans chapter 13 explains how and why God set up authorities in this world and when to
obey them.

Verse 1, "Let every soul be subject unto the higher powers. For there is no power but of God:
the powers thot be ore ordoined of God."

God is all powerful and the higher powers must also be subject to Him. So whatever authority
God ordained over man in this world THAT power has to be subject to God. But ONLY God is
the authority over the Church as Christ is the Head and His Word is the guide! No other
authority has any power in the Church of the LIVING God ! You have over stepped your
boundaries again ! This is my 2nd warning to you Judge Williams because you signed this false
document based on lies and codes that have NO authority over the Genesis ll Church and its
Sacraments whatsoever. Basically, you have broken your oath 2 times now. Don't you read
what you sign? One of the Ten Commandments, Exodus 20 says, "Thou shall NOT bear false
witness", so, you signed an order that is based on the breaking of a commandment of God?
Wow!

Verse 3&4

3
 For rulers are not a terror to good works, but to the evil.Wilt thou then not be afraid of the
                                                                          a
power? do that which is good, and thou shalt have praise of the same: For he is the minister
of God to thee for good. But if thou do that which is evil, be afraid; for he beareth not the
sword in vain: for he is the minister of God, a revenger to execute wrath upon him that doeth
evil."

lf you do what is right, you are a minister of God. lf you do not for whom are you are minister?

These verses state that the those in power are ministers of God for good. lf I was a murder,
thief, or rapists then I should fear you. But I am a preacher of the Word of God practicing our
Sacraments. We are doing good, so we have no fear of you AND you still have NO authority in
our Church or its practices. Jesus Christ, the Savior ofthe world is the HEAD ofthe Church and
his bishops are under Him NoT you ! Thank the Lord that the men that wrote the 1't
Amendment knew this and protected the Church from situations like this i.e. making laws to
restrict, regulate and stop the Church from its mission and its practices. The Main Mission is to
preach the Gospel to EVERY creature. The Gospel is the Death, Burial and Resurrection of
Jesus, lmmanuel - God with usl Today is April 24th in the year of the LORD 2020. You need to
consider what you are doing.
  Case 1:20-cv-21601-KMW Document 19-8 Entered on FLSD Docket 04/29/2020 Page 3 of 3

You, Judge Williams have been served by the Genesis ll Church and all those involved. The
Genesis ll Church is in more of a position of authority than the U.S. Govt. due to the fact that
the Founding Fathers gave us exemption from any law made against the establishment of our
Church and the FREE exercise thereof. The FDA and CDC will soon be exposed, and that part of
the swamp will be gone. Health Freedom is coming!

I explained to you that no one will be authorized to enter our Church without permission and
definitely not to look into anything in the Church. You have NO AUTHORITY over our Church.
You will be'in trespass' if you attempt assaulting our Church and if done forcibly there will be
more criminal activity brought against the trespassers and the one that authorized the
unlawful deed. The records we have are protected by Church/Member confidentiality as is
everything we do as a Church.

Judge Williams, you need  to understand me. We are not under you procedures, orders or laws
as a Church so drop this case and cancel the unlawful orders you signed before you go too far.

May the Lord Jesus Chris the King of Kings guide you,

Bishop Mark S Grenon

Genesis 2 Church
